UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14761 GAMCO Investors, Inc. (Exact name of registrant as specified in its charter) New York 13-4007862 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (914) 921-5100 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Common Stock, par value $0.001 per share New York Stock Exchange, Inc. Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes ¨ No x. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes ¨ No x. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes x No ¨. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-Kis not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K ¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer", and "smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2) Yes ¨ No x. 1 The aggregate market value of the class A common stock held by non-affiliates of the registrant as of June 30, 2007 (the last business day of the Registrant’s most recently completed second fiscal quarter) was As of March 1, 2008, 7,998,920 shares ofClass A common stockcommon stock and 20,626,644 shares of class B common stock were outstanding.20,428,500 shares ofclass B common stock were held by GGCP, Inc. DOCUMENTS INCORPORATED BY REFERENCE:The definitive proxy statement for the 2008 Annual Meeting of Shareholders. 2 GAMCO Investors, Inc. Annual Report on Form 10-K For the Fiscal Year Ended December 31, 2007 Part I Item 1 Business 4 Overview 4 2007 Highlights 8 Business Strategy 9 Business Description 13 Assets Under Management 17 Mutual Fund Distribution, Institutional Research, Brokerage, and Underwriting 26 Competition 27 Intellectual Property 28 Regulation 28 Personnel 30 Item 1A Risk Factors 31 Item 1B Unresolved Staff Comments 38 Item 2 Properties 38 Item 3 Legal Proceedings 38 Item 4 Submission Of Matters To A Vote Of Security Holders 38 Part II Item 5 Market For The Registrant's Common Equity, Related StockholderMatters And Issuer Purchases Of Equity Securities 39 Item 6 Selected Financial Data 42 Item 7 Management's Discussion And Analysis Of Financial Condition And Results Of Operations 44 Item 7A Quantitative And Qualitative Disclosures About Market Risk 62 Item 8 Financial Statements And Supplementary Data F-1 Item 9 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure II-1 Item 9A Controls And Procedures II-1 Item 9B Other Information II-1 Part III Item 10 Directors And Executive Officers Of The Registrant II-2 Item 11 Executive Compensation II-2 Item 12 Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters II-2 Item 13 Certain Relationships And Related Transactions II-2 Item 14 Principal Accountant Fees And Services II-3 Part IV Item 15 Exhibits, Financial Statement Schedules, And Reports On Form 8-K II-3 Signatures II-4 Power of Attorney II-5 Computation of Ratios of Earnings to Fixed Charges Subsidiaries of GAMCO Investors, Inc. Consent of Independent Registered Public Accounting Firm Certifications Exhibit 31.1 Exhibit 31.2 Exhibit 31.3 Exhibit 32.1 Exhibit 32.2 3 PART I Forward-Looking Information Our disclosure and analysis in this report and in documents that are incorporated by reference contain some forward-looking statements.
